SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . NOTICE TO THE MARKET São Paulo, May 19, 2017 – Braskem S.A. (“Braskem” or “the Company”) (BM&FBOVESPA: BRKM3, BRKM5 and BRKM6; NYSE: BAK; LATIBEX: XBRK) hereby informs that it was not able to timely file its Annual Report on Form 20-F for the fiscal year ended December 31, 2016 (the “20-F”) with the U.S. Securities and Exchange Commission (the “SEC”).Therefore, the Company is currently not in compliance with SEC reporting requirements and the continued listing requirements of the New York Stock Exchange (“NYSE”). As reported by the Company in its Form 12b-25 filed with the SEC on May 2, 2017 and as set forth in the Form 6-Ks disclosed on December 14, 2016 and December 21, 2016, Braskem entered into a global settlement with Ministério Público Federal, the U.S. Department of Justice, SEC and the Swiss Office of the Attorney General that comprises all of the facts involving the Company in connection with Operation Car Wash. As a result of the issues relating to the aforementioned matter, the Company has been conducting additional procedures and analysis on its internal process and controls to be able to file its 20-F. The Company is presently uncertain as to the date by which such analysis will be concluded and therefore when the audited financial statements will be available which will allow the filing of the 20-F with the SEC. The NYSE has informed the Company that, under the NYSE rules, Braskem will have six months from May 16, 2017 to file the 20-F with the SEC; however the Company is continuing to use its best efforts to conclude the referred analysis as soon as possible. For more information, contact Braskem's Investor Relations Department by calling +55 (11) 3576-9531 or sending an e-mail to braskem-ri@braskem.com.br . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 19, 2017 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
